DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/07/2021 after the final rejection of 07/07/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. Claims 7, 11, 12, 15 are amended in the present response, while claims 1-6 were previously cancelled and claim 27 is added. Therefore, claims 7-27 remain currently pending for reconsideration by the Examiner and are examined below.

Response to amendments and arguments

2.	The Applicant’s arguments are persuasive in conjunction with the newly submitted amendments in this latest response and an updated search. Instant claims 7-27 are therefore in condition for allowance. 


                        Allowable Subject Matter

3.	Claims 7-27 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method of methods for intelligent active speaker identification.

Most pertinent prior art:

Kashtan (U.S. Patent Application Publication # 2016/0275952 A1) in paragraphs 27 and 35 along with figure 1, teaches receiving user voice input during a multi-party communication session. Para 37 and figure 1, teach that speaker recognition component processes the audio data representing speech of a current speaker to generate an audio fingerprint of the current speaker. Para 38 and figure 1, teach that speaker recognition component compares the audio fingerprint of the current speaker against stored audio fingerprints for individuals who have been previously recognized by computer system and/or speaker recognition component. Para 55, teaches that in situations where the current speaker is not successfully recognized based on a stored audio fingerprint, computer system and/or tagging component requests participants to supply tagging information such as a name or other suitable identity of the unrecognized Para 58, further teaches that the indicator identifying the current speaker also may include a confirm button or other suitable graphical display element for requesting participants to confirm that the current speaker has been correctly recognized. Upon receiving confirmation of the identity of the current speaker from one or more participants, the audio fingerprint of the current speaker that was generated by speaker recognition component may be associated with metadata identifying the current speaker and stored in one or more of speaker fingerprint repository, directory or participant data storage. Paragraphs 38 and 56 along with figure 1, teach that the system makes use of metadata consisting of the audio fingerprint comparison and the name input y the user to make a positive identification of the current speaker. Para 57 and figure 1, teach that in response to positive identification each of client devices displays an indicator identifying the current speaker within a user interface that presents the multi-party communications session. 

Morganstein (U.S. Patent # 5940476 A) in figure 4b and col 13, lines 15-67, teaches that if data communications system 10 is unable to match or suitably correlate the digitized utterance for unidentified caller 14 with an utterance identifier 164 corresponding to a known caller at step 232, the system can initiate voice identification by agent interaction with the unknown caller. Col 14, lines 1-67 and figures 4b, 5a-5b, further teach that if voice messaging system 60 does not identify unidentified caller 14 at step 304, then voice messaging system 60 generates a greeting for communication to unidentified caller which prompts 

Schaffer (U.S. Patent # 6853716 B1) in col 8, lines 30-50 and figure 3, teach that database 65 stores any of a variety of identification information other than or in addition to that shown in identification information columns 101 including the location of the participant. This information is obtained from directory server 50 prior to or during a conference call. 

Niewczas (U.S. Patent Application Publication # 2019/0182176 A1) in para 56 and figure 1, teach that the client device 130 may require the unidentified user 182 to authenticate before processing the command. The client device 130 may display a message to an unidentified user 182 such as "What is your name?" and/or display a username/password prompt, then authenticate the user 182 based on received voice input. 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims. Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Morton (U.S. Patent Application Publication # 2018/0167490 A1), Runge (U.S. Patent Application Publication # 2003/0110034 A1), Talwar (U.S. Patent # 9338027 B2), Lin (U.S. Patent # 6873951 B1), Jones (U.S. Patent # 6804330 B1), Wilcox (U.S. Patent # 5659662 A), Balasubramanian (U.S. Patent Application Publication # 5606643 A). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)